o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c number release date date conex-110426-11 uilc ------------------------- ------------------------ --------------------------------- --------------------- --------------------------------- dear ----------------------- i am responding to your inquiry to commissioner douglas h shulman dated date you requested that we revise published guidance to taxpayers clarifying the tax treatment of special foods purchased to treat ------------------- taxpayers can deduct expenses paid for medical_care of the taxpayer spouse or dependent to the extent the expenses exceed percent of adjusted_gross_income sec_213 of the internal_revenue_code medical_care refers to amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting a structure or function of the body sec_213 taxpayers cannot deduct personal family or living_expenses as medical_care if the expenses do not fall within the sec_213 definition sec_262 sec_1 e vi of the income_tax regulations an expenditure that is merely beneficial to the general health of an individual is personal and is not for medical_care sec_1_213-1 a taxpayer who claims that an expense of a peculiarly personal nature is primarily for medical_care must establish that fact among the objective factors that indicate that an otherwise personal_expense is for medical_care are the taxpayer’s motive or purpose for making the expenditure whether a physician has diagnosed a medical_condition and recommended the item as treatment or mitigation linkage between the treatment and the illness treatment effectiveness and proximity in time to the onset or recurrence of a disease 12_tc_409 the taxpayer also must establish that the expense would not have been paid but for the disease or illness a personal_expense is not deductible as medical_care if the taxpayer would have paid the conex-110426-11 expense even in the absence of a medical_condition commissioner v 62_tc_813 where an item purchased in a special form primarily for the alleviation of an illness or disease is one that is ordinarily used for personal living and family purposes the excess of the cost of the special form over the normal_cost of the item is an expense for medical_care under sec_213 see eg revrul_75_318 1975_2_cb_88 braille books and magazines revrul_70_606 1970_2_cb_66 automobile specially designed to accommodate wheelchair passengers specifically the excess cost of specially prepared foods designed to treat a medical_condition over the cost of ordinary foods which would have been consumed but for the condition is an expense for medical_care see 67_tc_481 38_tc_387 von kalb v commissioner tcmemo_1978_366 a taxpayer who can establish the medical purpose of the diet may deduct the excess cost if the taxpayer can prove what the taxpayer spent for the special diet and what the taxpayer would spend for food to satisfy normal nutritional needs see flemming v commissioner tcmemo_1980_583 therefore if a taxpayer can establish the medical purpose of the diet such as through a physician’s diagnosis then to the extent the cost of the food for the special diet exceeds the cost of the food that satisfies a taxpayer’s normal nutritional needs if the special diet were not required the excess cost is an expense for medical_care under sec_213 we will consider modifying the language of publication medical and dental expenses to reflect these considerations the irs administers the tax law as enacted any change in the law would require legislative action by the congress i hope this information is helpful if you have any questions please contact ------------ identification_number ---------- at ------------------------ ----------------------------------------------------------------------------------------------------------------- sincerely thomas d moffitt chief branch office of associate chief_counsel income_tax accounting
